Citation Nr: 9924028	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of payment of widow's pension.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  The veteran died on April [redacted], 1997.  The 
appellant is seeking recognition as the surviving spouse 
of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 administrative decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The appellant did not live with the veteran continuously 
from the date of marriage to the date of the veteran's death.

2.  The separation of the veteran and the appellant was not 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of payment of widow's 
pension are not met.  38 U.S.C.A. §§ 1521, 1542, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.50, 3.53 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be recognized as the 
surviving spouse of the veteran for the purpose of payment of 
widow's pension.  After a review of the record, the Board 
finds that the appellant's contentions are not supported by 
the evidence, and her claim is denied.

The pertinent statue provides that the Secretary shall pay to 
the surviving spouse of each veteran of a period of war 
pension at a rate prescribed.  38 U.S.C.A. § 1542 (West 1991 
& Supp. 1999).

The regulations provide that the term "spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. 
§ 3.50(a) (1998).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(1998).

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and:  (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b) (1998).

The evidence shows that the appellant and the veteran were 
married on July 28, 1941.  A May 1997 statement from the 
appellant indicates that she and the veteran were separated 
in "the late sixties."  That statement indicates that the 
reason for the separation was that the appellant was having 
an extramarital relationship.  The veteran "put her out," 
and she moved in with another man, subsequently bearing a 
child to the other man.  They were never divorced or legally 
separated.

The veteran, in VA Forms 21-8915, Improved Pension 
Eligibility Verification Reports, and in other reports 
submitted to VA dated from October 1984 to May 1993, 
indicated variously that he was "separated," "married-not 
living with spouse," or "not married."  In a VA Form 21-
0516, Improved Pension Eligibility Verification Report, dated 
in July 1994, the veteran indicated that he was married and 
living with his spouse.  The May 1997 statement from the 
appellant indicates that the appellant and the veteran began 
to live together again in August 1993 as they were both in 
poor health and were being cared for by their child.

The Board has examined the evidence of record, to include the 
statement of the appellant in which she indicates that the 
reason for her separation from the veteran was due to her 
extramarital relationship.  The Board finds that the evidence 
indicates that the appellant, although married to the veteran 
at the time of his death, did not "live with the veteran 
continuously from the date of marriage to the date of the 
veteran's death," as the evidence shows that they were 
separated from some time in the "late sixties" until August 
1993.  Furthermore, the Board finds that the evidence does 
not show that "the separation of the veteran and the 
appellant was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse."  The Board finds 
that an extramarital relationship on the part of the 
appellant is sufficient to attribute some fault to the 
appellant, such that the separation may not be said to have 
been procured by the veteran "without the fault of the 
spouse."  Therefore, as the appellant did not reside with 
the veteran from the date of marriage to the date of his 
death, and as she is not without fault in the separation, the 
Board finds that she does not meet the definition of a 
surviving spouse contained in the pertinent regulation.  See 
38 C.F.R. § 3.53 (1998).  The widow's pension may only be 
paid to a claimant who meets the definition of surviving 
spouse found in the regulations.

The "deemed-valid" marriage provisions under 38 C.F.R. 
§ 3.52 are not applicable in this case because the 
appellant's marriage to the veteran was never legally 
terminated; hence, under no circumstances could the Board 
consider whether there was an "attempted marriage" between 
the appellant and veteran as contemplated under the 
aforementioned regulation.

Accordingly, the Board finds that the criteria for 
entitlement to recognition as the surviving spouse of the 
veteran for the purpose of payment of widow's pension are not 
met.  38 U.S.C.A. §§ 1521, 1542, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.50, 3.53 (1998).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of payment of widow's pension is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

